Citation Nr: 0533608	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-28 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1954 to October 1956.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the Columbia, South Carolina RO, which 
denied service connection for the disabilities for which 
service connection is sought, and granted service connection 
for bilateral hearing loss, rated noncompensable.  In 
September 2005, the veteran testified at a Travel Board 
hearing before the undersigned.  His claims file is now in 
the jurisdiction of the Newark RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if any action 
is required on your part.  


REMAND

In a September 2005 statement, the veteran listed his 
treatment providers.  He indicated that records of treatment 
prior to 1995 were unavailable.  However, he also listed a 
number of providers since 1995.  Although the veteran 
submitted two statements from T. M., D.C., regarding his back 
and knees, complete treatment records have not been sought 
from any treatment providers other than VA.  Records of 
treatment for the disabilities at issue may contain 
information pertinent to the matters at hand.  

The September 2005 correspondence from the veteran had 
medical records (including some pertaining to disabilities 
not at issue herein) attached.  As the case is being remanded 
anyway, the RO will have the opportunity to initially review 
this evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).  
Regarding the veteran's appeal of the initial rating assigned 
for bilateral hearing loss, the veteran testified at the 
Travel Board hearing that audiometry for hearing aid purposes 
at Sears revealed a greater degree of hearing loss (failed 
right ear).  In light of this allegation, it was decided that 
additional official audiometry was necessary.  

Accordingly, these matters are REMANDED to the RO for the 
following:

1.  With the veteran's assistance (i.e., 
by identifying treatment providers in 
greater detail and furnishing any  
necessary authorization forms) the RO 
should obtain complete records of 
treatment the veteran received for the 
disabilities at issue since 1995 from all 
healthcare providers listed as providing 
such treatment in the statement dated 
September 23, 2005.  The RO should also 
obtain for the record the report(s) of 
the veteran's audiological evaluations at 
Sears.  If any records cannot be secured, 
the RO should advise the veteran of this 
fact, and afford him the opportunity to 
obtain and submit such records himself.  

2.  The RO should then arrange for the 
veteran to be scheduled for an official 
audiological evaluation, with audiometric 
studies, to ascertain the current 
severity of his bilateral hearing loss.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  If a higher 
(compensable) level of hearing impairment 
is shown, the examiner should be asked to 
opine if any earlier audiometry (such as 
that for hearing aid purposes by Sears) 
reflected the higher level of hearing 
impairment.

3.  If, and only if, any records received 
pursuant to the development in #1 above 
show current back or knee disability, and 
tend to relate such disability to the 
veteran's service, the veteran should be 
scheduled for a VA examination to 
determine whether he indeed has knee 
and/or back disability that is, at least 
as likely as not, related to his active 
service.  In such case, the veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner should 
explain the rationale for all opinions 
given.

4.  The RO should then readjudicate the 
claims on appeal.  If any remains denied, 
an appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


